Acknowledgments
1. 	Applicant’s amendment, filed on 2/1/2021 is acknowledged.  Accordingly claim(s) 25-27, 29-31, 33 and 35-38 remain pending.
2.	Claim(s) 1-24, 28, 32, 34 and 39 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20210709, by the Examiner.
Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 25-27, 29-31, 33 and 35-38 are allowed, subject to the Examiner’s amendment described below.
Examiner's Amendment
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this Examiner’s amendment was given in a telephonic interview with Henry Gabathuler (USPTO Registration No. 65,763) on or about 7/9/2021.
6.	 The Application has been amended one (1) time as follows:

1-24. (Cancelled)
 (Currently Amended) A method for authorizing a user in connection with an electronic transaction conducted using a transaction device, the method comprising:
biometrically authenticating a user, wherein biometrically authenticating the user includes: 
receiving, by a server computing device over a communication network from a mobile device being used by the user, biometric information for the user, and 

establishing, by the mobile device and the server computing device over the communication network mobile device establishes the secure communication session in conjunction with the server computing device; 
	generating, by the server computing device, a code that is machine readable and that is valid for a pre-defined duration; 
receiving, by the server computing device, a transaction device identifier that identifies the transaction device;
associating, by the server computing device, the generated code with the transaction device identifier; 
storing, by the server computing device, the code in a computer readable storage medium in association with the transaction device identifier
transmitting, by the server computing device to the transaction device over a connection medium,  the stored associated code for output of the stored associated code by the transaction device;
receiving, by the server computing device over the communications network from the mobile device during the secure communication session, a transaction request, wherein receiving the transaction request comprises: 
a code output by the transaction device and captured by the mobile device (“received code”);
authorizing, by the server computing device based on the received transaction request, the user to conduct the transaction at the transaction device, wherein the authorizing step comprises: 
validating, by the server computing device, the received code by determining that the received code corresponds to the stored associated code and determining that the stored associated code is valid, and 
creating, by the server computing device in the storage, a record of the authorized transaction; and
in response to biometrically authenticating the user and authorizing the user to conduct the transaction, transmitting, by the server computing device to the transaction device, an authorization notification that advances the transaction being conducted at the transaction device.

(Previously Presented) The method of claim 25, wherein establishing the secure communication session comprises: 
determining, by the server computing device, that the user has been authenticated at a prescribed level of security for the transaction.    

(Previously Presented) The method of claim 25, further comprising: invalidating, by the server computing device, the stored associated code based on one or more of: completion of the transaction, validating the received code and expiration of the pre-defined duration.

(Cancelled) 


(Previously Presented) The method of claim 25,  wherein the step of advancing comprises:    
identifying, by the server computing device, based on the received code, one or more remote computing devices associated with the transaction device; and
transmitting by the server computing device, to the one or more remote computing devices, an authorization notification identifying the transaction device and the authorized user.

(Previously Presented) The method of claim 25, wherein determining that the stored associated code is valid comprises:
determining, by the server computing device, that the received code has not been previously received from a mobile device in connection with another transaction; and
determining, by the server computing device, that the pre-defined duration during which the code is valid has not expired. 

(Previously Presented) The method of claim 25, wherein the steps of generating the record further comprises: 
storing, by the server computing device, the received code in the record, and wherein the record provides an association between the transaction conducted at the transaction terminal and a user profile for the user.

(Cancelled).  

(Previously Presented) The method of claim 25, further comprising: 
receiving, by the server computing device, transaction details concerning the transaction; and 
wherein the step of authorizing the user further comprises:
identifying, by the server computing device, based on the user profile, a transaction account associated with the user profile, and
determining, by the server computing device, based on the identified transaction account and the transaction details, that the user is authorized to conduct the transaction at the transaction device using the identified one or more transaction accounts.

(Cancelled) 

(Previously Presented) The method of claim 33, further comprising:
instructing, by the server computing device, one or more remote computing devices that are associated with the transaction device to process the transaction according to the transaction details and the identified transaction account.

(Previously Presented) The method of claim 25, wherein the wherein the step of authorizing the user comprises: 

identifying, by the server computing device, in the storage, a transaction account associated with the user and the mobile device; and
determining, by the server computing device, based on the received code and the identified transaction account, that the user is authorized to conduct the transaction using the transaction device and the transaction account.

 (Previously Presented) The method of claim 25, wherein the transaction device is a computing device operated by the user 

 (Previously Presented) The method of claim 25, further comprising: 
receiving, by the server computing device, the transaction device identifier that identifies the transaction device, and wherein the code is generated by the server computing device independent of the transaction. 

(Cancelled)

Reasons for Allowance
7.	Claim(s) 25-27, 29-31, 33 and 35-38 are allowed.
8.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Webb) which discloses a system and method for performing a financial transaction may include processing a purchase transaction for products for purchase by a customer to determine a transaction amount. A communication with a mobile device of the customer may include communicating a store identifier, POS identifier, and the transaction amount. In response to receiving an approval number for the purchase transaction from a financial institution of the customer, completing the purchase transaction for the purchase of the products by the customer.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim 25, specifically the combination of steps of: transmitting, by the server computing device to the transaction device over a connection medium,  the stored associated code for output of the stored associated code by the transaction device; receiving, by the server computing device over a the communications network from the mobile device during the secure communication session, a transaction request, wherein receiving the transaction request comprises: 
a code output by the transaction device and captured by the mobile device (“received code”); authorizing, by the server computing device based on the received transaction request, the user to conduct the transaction at the transaction device, wherein the authorizing step comprises:  validating, by the server computing device, the received code by determining that the received code corresponds to the stored associated code and determining that the stored associated code is valid, and  creating, by the server computing device in the storage, a record of the authorized transaction; as recited in Webb are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Webb disclosures because: it is not common to
: transmitting, by the server computing device to the transaction device over a connection medium,  the stored associated code for output of the stored associated code by the transaction device; receiving, by the server computing device over a the communications network from the mobile device during the secure communication session, a transaction request, wherein receiving the transaction request comprises: 
a code output by the transaction device and captured by the mobile device (“received code”); authorizing, by the server computing device based on the received transaction request, the user to conduct the transaction at the transaction device, wherein the authorizing step comprises:  validating, by the server computing device, the received code by determining that the received code corresponds to the stored associated code and determining that the stored associated code is valid, and  creating, by the server computing device in the storage, a record of the authorized transaction.  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 26-27, 29-31, 33 and 35-38 are also allowable for the same reason(s) described above.

9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should 
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        7/9/2021